Citation Nr: 1726612	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right and left leg disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for varicose veins of the right lower extremity.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a respiratory disorder, to include chronic obstructive pulmonary disease.

4.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for a left wrist disorder.
8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy.

10.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

11. Entitlement to a disability rating greater than 10 percent for service-connected lumbar spine disc protrusion and degenerative disc disease of L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to April 1977 and from July 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from arose from May 2008, August 2010, May 2011, and October 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board notes that with regard to the issues involving the right and left leg disorders, varicose veins of the right lower extremity, respiratory disorder, and headaches, the Veteran seeks to reopen claims of service connection that were previously denied by the RO.  The Veteran did not appeal those decisions, and in order for VA to review the merits of each claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of each issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues before the Board are as captioned above.

In the June 2013 Appeal To Board of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing by video conference.  However, in correspondence received in September 2013, he withdrew his request for a hearing.

In correspondence received in June 2017, the Veteran raised the claims of an increased disability rating for the service-connected left shoulder disability and bilateral hearing loss and service connection for a right shoulder disability.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  In the same correspondence, the Veteran reiterated his claims involving the low back, bilateral legs, and headaches.  These issues are already on appeal before the Board are will be addressed in the Remand below. 

The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In June 2017, the Veteran added additional service personnel records, service treatment records, and VA and private outpatient treatment records to his claims file.  These records were added to the claims file following the issuance of the May 2013 Statement of the Case.  This evidence has not been reviewed by the AOJ in connection with a decision on the Veteran's claims, and he has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for AOJ initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as the additional evidence submitted nonetheless triggers VA's duty to assist the Veteran in obtaining additional evidence, as discussed below, a remand is necessary in this case.

In June 2017, the Veteran submitted notice from the Social Security Administration dated in December 2014 indicating that he was entitled to disability benefits beginning in March 2015.  There are no copies of any clinical records used to support such an award of record, nor is there an indication of the disability from which entitlement arose.  While Social Security Administration records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of Social Security Administration records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ must obtain and associate with the claims file a copy of any Social Security Administration determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Notably, the duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration records.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).

With specific regard to the issue of an increased disability rating for the service-connected low back disorder, in a Statement In Support Of Claim (VA Form 21-4138) received in July 2011, the Veteran indicated that his disability had increased in severity.  A review of his claims file reveals that he has not had his low back disability evaluated since November 2010.  In light of the Veteran's contentions of increased symptomatology, the length of time that has passed since the last examination of the Veteran, and a review of the medical evidence of record, the Board finds that a contemporaneous examination of his low back disability must be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall request from the Social Security Administration a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The AOJ shall schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his low back disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing (during both active and passive motion) and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to specifically include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







